Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 16 May 1781
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                        
                            Dear Sir
                            Head Quarters New Windsor 16 May 1781.
                        
                        I have received your favor of the 21st of April, and by your letters of a later date, which I have seen
                            published, I am informed of the progress of the Enemy as far as petersburgh. It gave me pleasure to find that the
                            behaviour of the Militia merited your thanks. I hope the advance of the Marquis with the troops under his command would
                            give fresh spirits to the Militia, and enable your combined force, at least, to check the further progress of General
                            Phillips.
                        You were informed in my last of the Arms and Cloathing which were forwarding from hence and Philada.
                        I have good reason to beleive that another detachment of between 1500 and 2000 Men sailed from New York last
                            Week-- Their particular destination I have not yet learned. I should suppose it is for Virginia or Carolina, tho’ they have
                            industriously reported in New York that it is for the Delaware. You will be pleased to communicate this intelligence to
                            General Greene and to the Marquis de la Fayette. My uncertainty of the position of either of them prevents my writing
                            immediately to them.
                        I set out in a day or two to meet Count Rochambeau who has received late dispatches from France by His son.
                            We shall probably at that interview determine definitively upon the plan of Campaign. I am with very sincere Regard Dear
                            Sir Yrs &c.

                    